NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RENE BECERRA-AMEZQUITA,                         No.    16-73617

                Petitioner,                     Agency No. A076-620-693

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Rene Becerra-Amezquita, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Becerra-Amezquita

established changed circumstances to excuse his untimely asylum application. See

8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d

646, 657 (9th Cir. 2007). We reject as unsupported by the record Becerra-

Amezquita’s contentions that the agency violated his right to due process or

otherwise erred in its analysis of his claims.

      To the extent Becerra-Amezquita requests judicial notice of materials

referenced in his opening brief, we deny the request. See Fisher v. INS, 79 F.3d

955, 963-64 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                   16-73617